Case 1:17-cv-00295-MAC-ZJH Document 20 Filed 04/03/20 Page 1 of 4 PagelID #: 103

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF TEXAS

BEAUMONT DIVISION

Ralph Lynn Ferguson, Jr, §

§ CIVIL ACTION NO. 1:17cv00295
V. 8

§ JURY REQUESTED
J. KEITH STANLEY, §
individually and as partner at 8
FAIRCHILD, PRICE, HALEY & SMITH, LLP. §

EMERGENCY PLAINTIFF'S MOTION FOR EXTENSION OF TIME
TO FILE RESPONSE TO DEFENDANT'S MOTION DE 19

 

Plaintiff, Ralph Lynn Ferguson, Jr. files this his Emergency Plaintiff's Motion for Extension of
Time to File Response to Defendant's Motion DE 19 and jointly files Form AO 436 audio request and
Form AO 435 transcript request and would show the court the following in support.

A. INTRODUCTION

Plaintiff is Ralph Lynn Ferguson, Jr.; defendant is J. KEITH STANLEY.

Plaintiff sued defendant for professional negligence, gross negligence, malice, intentional
infliction of emotion distress and fraud.

B. HISTORY

Plaintiff obtained Clerk's Entry of Default which was forwarded to Defendant via this Court's
order.

Defendant filed a response to the Clerk's Entry of Default with his DEFENDANT J. KEITH
STANLEY’S MOTION FOR RELIEF FROM JUDGMENT AND/OR ORDER, DE 19.

Defendant filed his motion on March 26, 2020. Plaintiff's response is due 14 days from the
service of said motion and Plaintiff moves the Court for an extension of this time.

C. ARGUMENT
Case 1:17-cv-00295-MAC-ZJH Document 20 Filed 04/03/20 Page 2 of 4 PagelD#: 104

The opposing party has filed a motion that constitutes surprise in that he has brought forth
information that hasn't been brought forth before and Plaintiff does not have equal access to,

Plaintiff moves the court for an extension of time of 180 days to respond to Defendant's motion
(DE 19) in order to adequately conduct discovery on matters that Defendant raises in his motion and
which Plaintiff does not have direct immediate access to.

Plaintiff believes 180 days is necessary due to the fact that Plaintiff is not an attorney. The time
will not prejudice Defendant who apparently ignored this lawsuit and was indifferent to the lawsuits
outcome for 2 years. Plaintiff has no expectation that Defendant will willingly cooperate.

This request for extension of time is necessary to Plaintiff's response in opposition to
Defendant's motion and is not sought for delay.

Plaintiff moves the court to extend time to respond to Defendant's motion until Plaintiff can do
adequate discovery on the issues, individuals, information and statements of truth in Defendant's
motion.

Plaintiff can not be expected to affectively respond to Defendant's pleading when the pleading
brings into question information that Defendant has access to and Plaintiff does not have access to.

Discovery is necessary for an effective rebuttal of Defendant's pleading.

The jointly filed request for audio and transcript are vital to a meaningful response to
Defendant's motion.

C. CONCLUSION

Plaintiff moves the Court to extend time to respond to Defendant's motion until Plaintiff can
prosecute discovery to secure necessary information so an adequate response can be made to
Defendant's motion DE 19.

Respectfully submitted,

EMERGENCY PLAINTIFF'S MOTION FOR EXTENSION OF TIME FILE RESPONSE TO DEFENDANT'S MOTION DE 19
page 2

   
Case 1:17-cv-00295-MAC-ZJH Document 20 Filed 04/03/20 Page 3 of 4 PagelID #: 105

 

1192 Highway 27
DeRidder, Louisiana 70634
ralphsemail@hushmail.com
Phone: 337.462.2615

CERTIFICATE OF CONFERENCE
Plaintiff has not conferred with defendant J. KEITH STANLEY regarding this emergency

motion.
Lh
Ralph Lynn Ferguson, #. Pro se

CERTIFICATE OF SERVICE
I certify that on April 3, 2020, a copy of Plaintiff's Emergency Plaintiff's Motion for Extension
of Time to File Response to Defendant's Motion DE 19 and proposed order was served on the
following via USPS and email.

Daymon Jeffrey Rambin

Fairchild Price Haley & Smith LLP
PO Drawer 631668

Nacogdoches, TX 75963-1668
jeff.rambin@fairchildlawfirm.com

and

Russell Ray Smith

Fairchild Price Haley & Smith LLP
PO Drawer 631668

Nacogdoches, TX 75963-1668
RSmith@fairchildlawfirm.com

 
 

Ralph Lynn Ferguson, Jr. Pro se

EMERGENCY PLAINTIFE'S MOTION FOR EXTENSION OF TIME TO FILE RESPONSE TO DEFENDANT'S MOTION DE 19
page 3

 
Case 1:17-cv-00295-MAC-ZJH Document 20 Filed 04/03/20 Page 4 of 4 PagelID#: 106

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF TEXAS

BEAUMONT DIVISION

Ralph Lynn Ferguson, Jr, 8

§ CIVIL ACTION NO. 1:17cv00295
Vv. §

8 JURY REQUESTED
J. KEITH STANLEY, 8
individually and as partner at §
FAIRCHILD, PRICE, HALEY & SMITH, LLP. 8

ORDER ON EMERGENCY PLAINTIFF'S MOTION FOR EXTENSION OF TIME
TO FILE RESPONSE TO DEFENDANT'S MOTION DE 19

After considering Plaintiff, Ralph Lynn Ferguson's motion for extension of time the Court
GRANTS the motion and extends the time for Plaintiff to respond to Defendant's motion DE 19 for a

period of 180 days to conduct discovery and obtain requested audio and transcript.
